Citation Nr: 1001393	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for right eye vision loss, 
to include consideration as secondary to in-service head 
trauma.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a seizure disorder, to 
include consideration as secondary to in-service head trauma, 
and if so may such claim be granted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board previous remanded these claims in January 2008 and 
December 2008.

The issues of entitlement to service connection for a seizure 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1992 Board decision denied service connection 
for right eye vision loss and a seizure disorder because the 
evidence of record failed to demonstrate that either disorder 
was caused by or related to the Veteran's military service, 
including in-service head trauma.

2.  Evidence added to the record since the February 1992 
Board decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for right eye vision loss, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the February 1992 
Board decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
seizure disorder, to include consideration as secondary to 
in-service head trauma, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 1992 
Board decision denying the Veteran's service connection claim 
for right eye vision loss, to include consideration as 
secondary to in-service head trauma, is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence added to the record since the February 1992 
Board decision denying the Veteran's service connection claim 
for a seizure disorder, to include consideration as secondary 
to in-service head trauma, is new and material and his claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), AMC/RO correspondences sent in May 2002 and January 
2008 discussed the particular legal requirements applicable 
to the claims to reopen, the evidence considered, and the 
division in responsibilities in obtaining evidence, as 
required by Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, these correspondences informed the Veteran why 
his claims were previously denied.  Essentially, the 
requirements outlined in Kent v. Nicholson, 20 Vet App 1 
(2006), regarding notice for claims to reopen final decisions 
were satisfied.  Although not provided to the Veteran prior 
to the decision on appeal, the Veteran was provided an 
opportunity to submit additional evidence to support his 
claims (which he did), and his claims were readjudicated upon 
receipt of this additional evidence.  Moreover, the Veteran 
has been represented by a service organization throughout the 
pendency of his appeal.  Accordingly, the Board finds any 
notice deficiency, or error with respect to timing, to be 
harmless and non-prejudicial to the Veteran.  

The Board also finds that all relevant facts have been 
properly developed, and all evidence necessary for equitable 
resolution of the present issues has been obtained.  Relevant 
VA and private medical documentation have been obtained, and 
the Veteran's Social Security Administration (SSA) file has 
also been made of record.  Additionally, the Veteran has not 
indicated there are any additional records VA should seek to 
obtain on his behalf.  As the Board is not reopening 
Veteran's service connection claim for right eye vision loss, 
VA's duty to provide an examination has not been triggered.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(a); 38 C.F.R. § 3.159(c)(4)(C)(ii).  Further, the 
Veteran has been provided a hearing, and the AMC/RO has fully 
complied with both the January 2008 and December 2008 Board 
remands.  Therefore, the Board has no notice of any 
additional relevant evidence not of record, and concludes VA 
made all reasonable efforts to obtain evidence necessary to 
substantiate the Veteran's claim, eliminating any further 
requirement related to the development of evidence.  

A January 1988 rating action denied the Veteran's service 
connection claims for (i) loss of vision in the right eye and 
(ii) a seizure disorder, both to include consideration as 
secondary to in-service head trauma.  This decision 
considered the Veteran's service treatment records, VA 
treatment records, a November 1987 VA examination, pictures 
of the Veteran's scars, and the Veteran's testimony at a 
September 1987 RO hearing.  After considering this evidence, 
the RO concluded there was no evidence that either disorder 
was incurred in, or aggravated by, the Veteran's military 
service.  The Veteran then sought appellate review by the 
Board.

In February 1992, the Board also denied the Veteran's claims.  
In evaluating the matter, the Board considered the evidence 
previously considered by the RO, as well as additional 
statements from the Veteran (and his representative), and a 
Field Examination report obtained pursuant to a March 1991 
Board remand.  Upon evaluating these pieces of evidence, the 
Board found there was no evidence to support a finding that 
the Veteran's disorders were incurred in, or aggravated by, 
his military service, or any incident therein.  The Veteran 
did not appeal this decision with the prescribed time, and 
the decision became final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002).  

The February 1992 Board decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  
In order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).



Right Eye Vision Loss Application

Numerous pieces of evidence have been added to the record 
since the February 1992 Board decision.  This includes 
numerous VA treatment records.  These simply document the 
Veteran's vision problems and associated treatment, or 
contain transcriptions of the Veteran's account of in-service 
head trauma, without medical comment relating any currently 
diagnosed right eye disorder to the Veteran's military 
service, or any incident therein.  Other VA treatment records 
simply to not pertain do the Veteran's right eye vision loss.  
Overall, what is lacking in the newly added VA treatment 
records is any medical opinion, or a competent suggestion, 
that currently diagnosed right eye vision loss is related to 
the Veteran's military service, to include in-service head 
trauma.  Consequently, these additional VA treatment records 
are not material within the meaning of 38 C.F.R. § 3.156(a).

Since the now final February 1992 Board decision, numerous 
private treatment records have also been added to the record.  
Most of these records do not relate to the Veteran's right 
eye vision loss, though some confirm the diagnosis.  However, 
a September 1986 Visual Disability examination is of record, 
which indicates the Veteran's right eye vision loss is likely 
due to histoplasmosis maculopathy.  There is no medical 
evidence of treatment for such disorder in-service, or any 
medical opinion that histoplasmosis maculopathy is in any way 
related to the Veteran's military service or any in-service 
head trauma.  As such, the newly added private treatment 
records are not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

Also added to the record is the Veteran's SSA record.  
February 2002 and March 2002 SSA reports indicate the Veteran 
is disabled, and reference right eye vision loss; however, 
none of the newly added SSA records relate any currently 
diagnosed right eye vision loss to the Veteran's military 
service, including any in-service head trauma.  Consequently, 
although the SSA records are new, they are not material 
within the meaning of 38 C.F.R. § 3.156(a).  

Since the February 1992 Board decision, duplicative documents 
have also been added to the record, including portions of the 
Veteran's service treatment records and numerous VA treatment 
records.  Duplicate records are not new within the meaning of 
38 C.F.R. § 3.156(a).  

The record has also been supplemented with the Veteran's May 
2007 testimony before the Board.  During this hearing, the 
Veteran relayed his account of his in-service head trauma.  
Hearing Trans., pp 15-18.  The Veteran also provided an 
account of right eye vision loss after to this in-service 
head trauma.  Id., pp. 19-22.  To the extent, the Veteran's 
testimony purports to diagnose the cause of his right eye 
vision loss, his testimony is not competent evidence, as lay 
persons are not qualified to state the medical cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, the Veteran's testimony reiterated his 
assertion that his right eye vision loss did not exist prior 
to his military service, and his opinion concerning what 
caused this disorder.  Essentially, the testimony at this 
hearing did not present any new position related to the 
Veteran's service connection claim.  The Veteran testimony 
simply reemphasized the position previously considered in the 
now final February 1992 Board decision; thus, this evidence 
is not new or sufficient to reopen the claim.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998);  38 C.F.R. § 3.156(a).

In summary, the evidence added to the record since the 
February 1992 Board denial of the Veteran's service 
connection claim for right eye vision loss, to include 
consideration as secondary to in-service head trauma, does 
not raise a reasonable possibility of substantiating the 
claim.  What was lacking in February 1992, and is still 
lacking, is evidence that the Veteran's right eye vision loss 
was caused by, or is related to, his military service, to 
include an in-service head trauma.  Consequently, the 
evidence added to the record since the February 1992 Board 
denial is not new and material and this claim is not 
reopened.  

Seizure Disorder Application

As it relates to the Veteran's service connection claim for a 
seizure disorder, various pieces of evidence have been added 
to the record since the February 1992 Board denial of the 
claim.  The additional evidence includes a November 2004 VA 
neuropsychological treatment record, diagnosing the Veteran 
with a seizure disorder and indicating there was evidence of 
"mild cerebral dysfunction...[with] multiple etiological 
factors."  The etiological factors mentioned by the VA 
physician are numerous, but of particular importance are 
physician's indications that the Veteran sustained a "mild 
head injury around 1976," and that the Veteran "also has 
[had] generalized seizures of unknown etiology for the past 
twenty years."  This statement, with the diagnosis of a 
seizure disorder, arguably indicates there may be some 
relationship between the Veteran's seizure disorder and his 
in-service head trauma.  

At the time of the February 2008 Board decision, the Board 
concluded in part that there was no evidence that the 
Veteran's seizure disorder was related to military service, 
including in-service head trauma.  The Veteran has now 
presented evidence related to this previously unestablished 
necessary element of his claim.  Specifically, he has 
presented evidence which arguably relates current disability 
to service.  The Board finds the newly submitted document to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  


ORDER

New and material evidence not having been received to reopen 
a service connection claim for right eye vision loss, to 
include consideration as secondary to in-service head trauma, 
the Veteran's appeal is denied.

New and material evidence has been presented to reopen a 
claim for service connection for a seizure disorder, to 
include consideration as secondary to in-service head trauma, 
and the claim is reopened.


REMAND

The Veteran is currently seeking service connection for a 
seizure disorder, to include consideration as secondary to 
in-service head trauma.  The Veteran reports experiencing an 
in-service head trauma and subsequently having the onset of 
seizures, which persist to the present.  Essentially the 
Veteran maintains his current seizure disorder is related the 
in-service head trauma.

Based on the Board reopening the Veteran's service connection 
claim for a seizure disorder, to include consideration as 
secondary to an in-service head trauma and the evidence 
presently of record, VA has an obligation to provide the 
Veteran an appropriate VA examination related to this claim.  
Although the Veteran's service treatment record does not 
reflect any treatment for seizures, a December 1976 service 
treatment record does reflect the removal of sutures from the 
Veteran's nose and face.  Additionally, a January 1988 RO 
Administrative Decision conceded that the Veteran sustained 
in-service head trauma-not due to willful misconduct.  What 
is more, numerous post service treatment records confirm the 
Veteran has currently diagnosed seizures.  Moreover, a 
November 2004 VA neuropsychological treatment record, 
suggests a possible link between the Veteran's current 
seizure disorder and his in-service head trauma.  This 
evidence taken together, in-light of VA's duty to assist, 
requires the Veteran be afforded a VA examination to 
determine if any current seizure disorder is related to 
military service, to include in-service head trauma.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed seizure disorder.  
The claims folder should be made available 
to and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to whether it is 
at least as likely as not any currently 
diagnosed seizure disorder is related to 
the Veteran's military service, to include 
an in-service head trauma, (as evidenced 
by the removal of sutures on the face in 
service).  The examiner should consider 
the Veteran's account of in-service and 
post-service symptoms, when forming the 
requested opinion.  The examiner should 
also acknowledge and discuss the November 
2004 VA neuropsychological treatment 
record, which discusses the Veteran's 
seizure disorder and its potential 
relationship to his in-service head 
trauma.  All findings and conclusions 
should be set forth in a legible report, 
and all opinions and conclusions supported 
by a clear rationale.   

2.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


